t c memo united_states tax_court walter r huff and lucy c huff petitioners v commissioner of internal revenue respondent docket no filed date walter r huff pro_se jean song for respondent memorandum findings_of_fact and opinion laro judge petitioners petitioned the court to redetermine a dollar_figure deficiency in their federal_income_tax a dollar_figure addition thereto under sec_6651 and a dollar_figure accuracy-related_penalty under sec_6662 we decide the only issue that petitioners raised in their petition and discussed in their brief namely whether the applicable 3-year period of limitations under sec_6501 has run as to their taxable_year we hold it has not unless otherwise noted section references are to the applicable versions of the internal_revenue_code findings_of_fact some facts were stipulated the stipulated facts and the accompanying exhibits are incorporated herein by this reference we find the stipulated facts accordingly petitioners resided in montgomery texas when their petition was filed petitioners filed with respondent a form_1040 u s individual_income_tax_return using the filing_status of married filing joint_return and reporting their total_tax and total_tax payments for the year as dollar_figure and dollar_figure respectively the return consisted of seven single-sided pages the information that petitioners furnished in the signature block on page of the form_1040 ie signatures date of signatures and occupations was all written by hand as were two x s that were placed in the no blocks to questions requiring the checking of a yes or no box all other information petitioners reported on their return was typed petitioners reported on the return that they had each signed the return on date walter r huff mr huff testified at trial that he mailed petitioners’ return to respondent between p m and p m on date in an envelope that also contained petitioners’ completed form_4868 application_for automatic_extension of time to file u s individual_income_tax_return mr huff testified that he mailed this envelope by placing it in a post office box at a post office near his home in chino hills california respondent’s records indicate that his department in fresno california received petitioners’ tax_return on date and respondent filed that return as of that date respondent mailed the subject notice_of_deficiency to petitioners on date petitioners’ form_4868 is a one-page document on which petitioners listed their names address social_security numbers and numeric answers to requested information concerning their federal_income_tax the requested information was total_tax liability for total payments and balance subtract from petitioners answered that their total_tax liability for was big_number that their total tax_payments equaled big_number and that their balance was zero all of the information that petitioners listed on their form_4868 was written by hand petitioners requested through this form_4868 an extension of time until date to file their federal_income_tax return respondent filed this form_4868 as of date during the subject year mr huff was an attorney specializing in personal injury work in the state of california he practiced law through his sole_proprietorship his practice during paid wages of dollar_figure to his wife and withheld from those wages federal income taxes of dollar_figure these withholdings were the only federal_income_tax payments petitioners made during respondent’s records show that petitioners filed their federal_income_tax return untimely on date that they filed their federal_income_tax return untimely on date that they filed their federal_income_tax return untimely on date that they filed their federal_income_tax return untimely on date that they filed their federal_income_tax return untimely on date that they filed their federal_income_tax return untimely on date and that they filed their federal_income_tax return untimely on date respondent’s records show that petitioners filed their federal_income_tax return timely on date after requesting and receiving an extension of the due_date for the return to date and as of date the date of trial mr huff had been practicing law for years petitioners had received extensions until date and date to file their returns for and respectively that petitioners filed their federal_income_tax return timely on date opinion petitioners argue that the applicable_period of limitations under sec_6501 has run we disagree the commissioner generally must assess tax against individual taxpayers such as petitioners within years of the later of the due_date or the filing_date of their return sec_6501 and b 101_tc_374 affd without published opinion 40_f3d_385 5th cir on the basis of the credible_evidence in the record we find as facts that petitioners filed their return with respondent on date and that respondent issued to them the subject notice_of_deficiency within years after that date mr huff testified that he mailed petitioners’ return to respondent on date we find that testimony to be uncorroborated and incredible we need not and do not rely upon that testimony for the purpose of reaching our decision herein see 819_f2d_112 5th cir 449_f2d_311 9th cir affg per curiam tcmemo_1969_48 115_tc_43 affd although petitioners reported on their return that they each signed the return on date we do not find that to be the date on which the return was filed 299_f3d_221 3d cir in fact on the basis of our perception of mr huff as he testified and our evaluation of his overall testimony in the light of the record as a whole we reject petitioners’ argument on brief that mr huff’s testimony constitutes credible_evidence sufficient to shift the burden_of_proof to respondent under sec_7491 mr huff during his testimony had a selective loss of memory for example he could vividly recall specific facts that supported his case but generally had no recollection as to many other facts which could have been detrimental to his case eg whether he filed timely his state_income_tax return whether he filed timely his through federal_income_tax returns he also testified that he prepared petitioners’ form_4868 immediately after he had finished preparing their form_1040 and that he prepared the former document because he was concerned that the latter document would not be postmarked timely in that the form_1040 reports for that petitioners’ total_tax and total_tax payments equal dollar_figure and dollar_figure respectively petitioners’ reporting on their form_4868 that their total_tax and total_tax payments for that year equaled dollar_figure and dollar_figure respectively indicates that mr huff did not readily know when he prepared the form_4868 the precise amount of either petitioners’ total_tax or their tax_payments the fact that mr huff testified that he mailed the form_1040 and the form_4868 to respondent in the same envelope also undercuts his testimony that he filed the form_4868 simply out of concern that the form_1040 would not be postmarked timely a request for an automatic_extension of time to file a tax_return must be filed before the unextended due_date of that return see sec_1_6081-4 income_tax regs we are hard pressed to understand how an attorney such as mr huff could have expected or perceived that two documents mailed to respondent in the same envelope would be treated by respondent as filed on different dates we also are hard pressed to understand why if mr huff had prepared the form_4868 immediately after he completed the form_1040 as he testified petitioners typed almost all of the information on the form_1040 but hand wrote the minimal information reported on the form_4868 we also note that although mr huff indicated during his testimony that petitioner lucy c huff could corroborate his assertion that he had filed their tax_return late on the evening of date he neither called her to testify under oath as to this matter nor offered a valid explanation as to why she was unavailable to testify we can only assume that petitioner lucy c huff’s testimony as to this matter would have been unfavorable to petitioners’ case see eg 6_tc_1158 affd 162_f2d_513 10th cir the thrust of petitioners’ argument is that they must prevail because respondent has not produced the envelope in which respondent received their tax_return petitioners note that respondent acknowledges that respondent lost or destroyed this envelope and that respondent’s witness an employee of respondent testified that respondent attaches to all late filed returns the envelope in which the return was received petitioners assert that the envelope by its postmark would have confirmed mr huff’s testimony that he mailed petitioners’ tax_return to respondent on date that sec_7502 would then treat the postmark date as the date of filing and that the period of limitations under sec_6501 would then be shown to have run before respondent issued the subject notice_of_deficiency to them as petitioners see it sec_7502 imparts upon respondent the burden of preserving and producing the envelope since the envelope is the sole exclusive evidence on the issue of timely mailing timely filing sec_7502 provides that a return timely mailed as evidenced by a u s postmark is deemed timely filed even though delivered to the commissioner after the due_date when a return is mailed to the commissioner after the due_date the return is considered filed when the commissioner receives it 92_tc_342 affd 898_f2d_50 5th cir we disagree with petitioners that respondent’s failure to produce the envelope in which respondent received their tax_return means as a matter of law that we must decide this case for them in order to reach their desired end petitioners rely erroneously on 144_f3d_1220 9th cir and 966_f2d_487 9th cir in each of those cases the taxpayer produced credible_evidence of the date of mailing of the document in question here by contrast we do not find that mr huff testified credibly that he mailed petitioners’ form_1040 timely because respondent has failed to produce the envelope containing petitioners’ return we decide this case as if the postmark were missing thus petitioners may rely upon extrinsic evidence to prove that the postmark if present would have been timely see 73_tc_610 the only evidence petitioners introduced as to thi sec_5 we understand petitioners to argue that we should decide this case by following the jurisprudence of the court_of_appeals for the ninth circuit while we generally follow a decision squarely in point of a circuit in which a case is appealable see 54_tc_742 affd 445_f2d_985 10th cir absent the parties’ stipulation to the contrary an appeal of this case lies in the fifth circuit ie the circuit in which petitioners resided when they filed their petition with this court sec_7482 and in any event our decision would be the same whether appeal lay to the court_of_appeals for the fifth circuit or to the court_of_appeals for the ninth circuit matter was mr huff’s testimony which we do not find to be credible we hold for respondent we have considered all arguments made by the parties and to the extent not discussed herein have rejected those arguments as meritless decision will be entered for respondent mr huff testified that he used his private postage meter machine to stamp the date on the envelope used to mail petitioners’ return to respondent in certain cases privately metered mail received after a due_date may be considered timely even if the mail actually was received beyond the normal delivery period sec_301_7502-1 proced admin regs in those cases the taxpayer must establish that the mail was deposited in the u s mail on or before the due_date before the last collection of mail from that place of deposit the delay was attributable to delay in the transmission of the u s mail and the cause for such delay sec_301_7502-1 proced admin regs petitioners have not established timely deposit and they have offered no persuasive reason as to why their return was received by respondent more than year after it was allegedly mailed
